Curia, per
Nott, J.
In the case of Denton and English, 2 Nott and M'Cord 376, it was decided that the prevailing party was not entitled to costs, on an issue from the court of ordinary. It is said in that case that if costs can be allowed any where it must be by the ordinary, as the case originated in his court. It is thought to be ana-lagous to an issue out of chancery where it is said that the costs are discretionary. But the only discretion which the chancellor has is to determine in what manner the costs shall be paid. He cannot allow costs where costs are not allowed by law The law does not allow the party costs in this case, and the motion must therefore be refused. The court say nothing about the ordinary’s own costs. He is entitled to receive whatever the law allows.

Motion refused.